Fourth Court of Appeals
                               San Antonio, Texas
                                     January 5, 2021

                                   No. 04-20-00359-CV

                                   Brandon HJELLA,
                                       Appellant

                                            v.

                           RED MCCOMBS MOTORS, LTD,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI15792
                      Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before January 14, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court